          Case 2:16-cv-01991-PBT Document 87 Filed 01/15/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    FRANK LONG, JOSEPH SHIPLEY,
    MICHAEL WHITE, and RAMEE
    GARNETT, individually and on behalf of all           Case No. 2:16-cv-1991-PBT
    others similarly situated,
                                    Plaintiffs,
            v.
    SOUTHEASTERN PENNSYLVANIA
    TRANSPORTATION AUTHORITY,
                                    Defendant.


NOTICE OF PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
   OF CLASS ACTION SETTLEMENT, CONDITIONAL CERTIFICATION OF
     SETTLEMENT CLASSES, APPOINTMENT OF CLASS COUNSEL, AND
     APPROVAL OF PLAINTIFFS’ PROPOSED NOTICE OF SETTLEMENT

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Unopposed

Motion for Preliminary Approval of Class Action Settlement, Conditional Certification of

Settlement Classes, Appointment of Class Counsel, and Approval of Plaintiffs’ Proposed Notice

of Settlement (“Motion for Preliminary Approval”) and in the Declaration of Ossai Miazad in

Support of Plaintiffs’ Motion for Preliminary Approval (“Miazad Decl.”), and the supporting

exhibits thereto, Plaintiffs respectfully request that the Court enter an Order:

       (1) granting preliminary approval of the Settlement Agreement and Release, attached as

           Exhibit A to the Miazad Decl.;

       (2) conditionally certifying the proposed Classes pursuant to Rule 23 of the Federal Rules

           of Civil Procedure;

       (3) preliminarily appointing Plaintiffs Frank Long, Joseph Shipley, and Michael White as

           Class Representatives;
         Case 2:16-cv-01991-PBT Document 87 Filed 01/15/21 Page 2 of 3




       (4) appointing Plaintiffs’ Counsel as Class Counsel; and

       (5) approving the proposed Notice of Class Action Settlement and Claim Form, attached

          as Exhibit B and Exhibit C to the Miazad Decl.

                                       *       *       *

       Plaintiffs also submit a Proposed Order, attached to the Miazad Decl. as Exhibit G, for

the Court’s convenience.

Dated: January 15, 2021                     Respectfully submitted,
       New York, New York
                                            /s/ Ossai Miazad
                                            OUTTEN & GOLDEN LLP
                                            Ossai Miazad
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000




                                               2
         Case 2:16-cv-01991-PBT Document 87 Filed 01/15/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Notice of Plaintiffs’

Unopposed Motion for Preliminary Approval of Class Action Settlement, Conditional

Certification of Settlement Classes, Appointment of Class Counsel, and Approval of Plaintiffs’

Proposed Notice of Settlement was served on this 15th day of January, 2021, upon counsel of

record via the Court’s ECF filing system.



                                                             /s/ Ossai Miazad
                                                             Ossai Miazad




                                                 3
